Citation Nr: 0114907	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

What evaluation is warranted for onychomycosis, from October 
25, 1997?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from January 1986 
to October 1997.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Washington, D.C. (hereinafter RO).

In September 1999, the RO found that a claim of entitlement 
to service connection for a right hand injury was not well 
grounded.  Since that decision, the Veterans Claims 
Assistance Act of 2000 has been enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Unlike the version of the 
law in effect at the time of the rating decision, VA is now 
charged with the duty to assist almost every claimant, as 
well as the duty to provide certain notices to claimants to 
assist them in pursuing the benefit sought.  Accordingly, the 
veteran is invited to request that the RO revisit this issue 
under the Veterans Claims Assistance Act of 2000.


FINDING OF FACT

Neither constant exudation, itching, extensive lesions, nor 
marked disfigurement due to onychomycosis has been shown 
since October 25, 1997.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent from October 25, 1997, for onychomycosis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal he was treated 
on numerous occasions for onychomycosis during active duty 
service.  In March 1991, it was noted that the veteran had 
onychomycosis of the right fifth toe and desired removal of 
the toenail.  An attempt was made to remove the nail; 
however, it was unsuccessful due to the softness of the nail, 
secondary to the infection.  In November 1991, a 1-1/2 year 
history of discoloration, thickening, and crumbling of the 
toenails of both feet was reported.  Indolent scaling and 
erythema of both soles was shown, as was scaling and 
maceration between the toes.  The impression was 
onychomycosis.  A report in March 1992, indicated 
onychomycosis over the toenails.  Onychomycosis was reported 
of the nails of both feet in May 1992.  Thickened, yellow 
toenails were found on examination in January 1996.  It was 
noted that the veteran was using an antifungal cream, but was 
not a candidate for oral therapy due to his deployment 
schedule.  The diagnosis was tinea unguium.  

Subsequent to service discharge, a fee-basis VA examination 
was conducted in June 1998.  Deformities and discoloration of 
the toenails were reported.  The diagnosis was onychomycosis.  
A private medical report dated in May 2000, indicated the 
veteran was treated in July 1999, for "foot white . . . and 
nail white."  The veteran was treated with medication on the 
nails and between the toes; however, no medicine was given as 
it was noted that the veteran wanted to have children.  

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim for entitlement to an initial 
evaluation in excess of 10 percent from October 25, 1997, for 
onychomycosis.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical and post-service treatment records.  The 
veteran has been provided an examination in connection with 
his claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2000).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  Id.; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, this claim is based on the assignment of an initial 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for 
onychomycosis by analogy under the provisions of 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806, effective the day 
following separation from active military duty, i.e., October 
25, 1997.  See 38 C.F.R. § 3.400 (2000).  Thereafter, a 
rating action dated in September 1999, assigned a 10 percent 
evaluation under Diagnostic Code 7806 for onychomycosis, 
effective from July 25, 1997.  

When utilizing VA's SCHEDULE FOR RATING DISABILITIES, codified in 
38 C.F.R. Part 4, and an unlisted condition is encountered, 
VA is permitted to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In the instant case, the 
veteran's service-connected onychomycosis has been rated by 
analogy under the provisions for rating eczema.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent 
evaluation is warranted for onychomycosis with exfoliation, 
exudation, or itching if it involves an exposed surface or an 
extensive area.  Id.  A 30 percent evaluation is for 
assignment with constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.   

After a careful review of the evidence of record, it is found 
that an initial evaluation in excess of 10 percent for 
onychomycosis is not warranted.  The medical evidence of 
record shows that the veteran's disorder causes 
discoloration, thickening, and crumbling of toenails, scaling 
and erythema of the soles, and scaling and maceration between 
the toes.  The fee-basis VA examination conducted in 1998 
showed deformities and discoloration of the toenails, and 
further treatment in 1999 was shown by a private medical 
record.  However, neither constant exudation, itching, 
extensive lesions, nor marked disfigurement has been shown.

Further, the veteran's assertions primarily parallel the 
criteria for an initial assignment of 10 percent.  The 
veteran complained in his notice of disagreement dated in May 
1999, that the skin on the soles of his feet peel, his 
toenails flake, and a brown substance is under his toenails.  
He further stated that his feet and toes were sore, and his 
feet were "itchy at times."  As none of the criterion for 
the 30 percent schedular rating is met in this case, it is 
found that an initial evaluation in excess of 10 percent for 
onychomycosis is not justified.  Therefore, the benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for 
onychomycosis from October 25, 1997, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

